  Case 1:20-cr-00068-JHR Document 23 Filed 01/22/20 Page 1 of 21 PageID: 57
                                                                          CLERH
                                                                  U.S. DISTRICTCOURT
                                                               DISTRICT OF NEW ~JERSEY
                                                                      RECEIVED
JMR-SAA/2018R01103

                     UNITED STATES DISTRICT COURT ZDZD JAN 22 A II: 1+9
                        DISTRICT OF NEW. JERSEY

UNITED STATES OF AMERICA                     Criminal No. 20- ~<?   (C>\-t<Z--)
      V.

SERCAN OYUNTUR                               18 U.S.C. §§ 1349, 1344,
                                             18 U.S.C. §§ 1029(a)(2), 1028A(a)(l)
                                             18 U.S.C. §§ 1001(a)(2) and 2

                                  INDICTMENT

      The Grand Jury in and for the District of New Jersey, sitting at Camden,

charges:

                                      Count 1
                          [18 U.S.C. §1349 - Conspiracy]

The Defendant and Other Entities or Organizations

       1.    At all times relevant to Count 1 of this Indictment:

             a.      Defendant SERCAN OYUNTUR was a resident of Granada

Hills, California. Defendant OYUNTUR was a native and citizen of Turkey and

was granted lawful permanent resident status in the United States in

September 2014.

             b.      Hurriyet Arslan, who was a co-conspirator but not named as

a defendant herein, was a resident of Willingboro, New Jersey: Arslan was a

used car dealer in the State of New Jersey and operated a business named Deal

Automotive Sales LLC (hereafter "Deal Automotive Sales"), also doing business

as "Car-S-Mart" in Florence, New Jersey. Arslan was a native of Turkey and




                                         1
 Case 1:20-cr-00068-JHR Document 23 Filed 01/22/20 Page 2 of 21 PageID: 58



became a naturalized United States citizen in 2011. Deal Automotive

maintained bank accounts at TD Bank, N.A.. ("TD B~k").

            c.     Co-Conspirator 1 (hereinafter: "CCl"), who was a co-

conspirator but not named as a defendant herein, was a foreign national

believed to be residing in Turkey.

            d.     Co-Conspirator 2 (hereinafter "CC2"), who was a co-

conspirator but not named as a defendant herein, was a foreign national

believed to be residing in Turkey. CC2 employed several individuals in Turkey

and elsewhere.

            e.     Co-Conspirator 3 (hereinafter "CC3"), who was a co-

conspirator but not named as a defendant herein, was a foreign national

residing in Germany. CC3 was born in Turkey and held citizenship in both

Turkey and Germany.

            f.     Corporation 1 was an oil refining company headquartered in

Seoul, South Korea. It produced lube-based oil and petro-chemical products,

and it refined approximately 669,000 barrels of crude oil through its facilities

daily. Corporation 1 maintained bank accounts in South Korea.

            g.     Victim 1 was the only United States-based representative of

Corporation 1. Victim l's office was located in Fort Lee, New Jersey.

            h.     Witness 1 was a resident of Browns Mills, New Jersey.

            1.     TD Bank and Bank of America were "financial institutions"

within the meaning of Title 18, United States Code, Section 20.




                                        2
  Case 1:20-cr-00068-JHR Document 23 Filed 01/22/20 Page 3 of 21 PageID: 59




            J.     "Phishing," as used herein, was a practice that involved

sending fraudulent emails that purported to be from a legitimate sender.

Phishing emails were designed to entice their recipients to visit a fraudulent

website where the recipient was then tricked into disclosing personal

information, such as login information for email or financial accounts, or

tricked into downloading malicious software by clicking a hyperlink contained

in the email.

The Department of Defense Contracting Procedure

            k.     The United States Department of Defense ("DoD") was a

department of the Executive Branch of the United States that provided military

forces to protect the security of the United States and managed military

installations and facilities on behalf of the United States.

            1.     The DoD contracted with private companies to purchase a

variety of equipment and supplies. Such contracts were often arranged

through the Defense Logistics Agency (hereinafter "DLA"), a component of the

DoD. The DLA provided worldwide combat logistics support to various DoD

departments and agencies - including the Army, Navy, Air Force, and Marine

Corps - by supplying the United States military with equipment, materials, and

services.

             m.    The Defense Finance and Accounting Service ("DFAS") was

an agency of the DoD. DFAS was responsible for all payments to service-

members, employees, and vendors. In addition to DFAS, the U.S. Department

of the Treasury, made payments for the DoD, and its departments and

                                         3
 Case 1:20-cr-00068-JHR Document 23 Filed 01/22/20 Page 4 of 21 PageID: 60




agencies.

            n.    In order to conduct business with the DoD and submit bids

for various defense equipment, goods, and services, a vendor, such as

Corporation 1, must have an active registration in the System for Award

Management ("SAM") database. The SAM database was administered by the

United States General Services Administration (hereafter "GSA"). The SAM

database was a free United States government database through which

authorized vendors, including DoD vendors, provided the Federal Government

with corporate contact information, including financial information and

corporate leadership information. This database, among other things, allowed

the Federal Government to route electronic payments to the proper financial

accounts.

            o.    The SAM database allowed foreign vendors to input domestic

banking information (i.e., bank account and routing numbers), but did not

allow foreign vendors to input foreign banking information. For the purposes

of bidding on and receiving DLA bid awards, foreign vendors wishing to use a

foreign bank account had to provide their banking information to DLA on a

separate form outside of the SAM database.

            p.    The Enterprise Business System ("EBS") was a suite of

computer applications that DLA used to procure material, track inventory, and

pay its vendors and contractors. The DoD relied on the accuracy of the

information contained in EBS, including account information, when paying
         '
vendors and contractors. When vendors and contractors made changes to

                                       4
  Case 1:20-cr-00068-JHR Document 23 Filed 01/22/20 Page 5 of 21 PageID: 61




their SAM database profile, EBS was automatically updated to reflect the

change. For example, when a vendor or contractor changed its bank account

and bank routing number in the SAM database, that banking information was

automatically updated in the EBS database.

             q.    In order for any DLA vendor to change its banking

information from a foreign bank account to a domestic bank account, the

payment method in EBS had to be changed manually: The payment method

listed in EBS dictates the type of account to be paid (i.e., domestic or foreign)

and the type of currency to be used for payment (i.e., U.S. dollars or a foreign

currency). If a vendor's payment and banking information in the SAM

database did not match the payment and banking information in the EBS

database, then the DoD could not make a payment to the vendor.

             r.    For a vendor to do business with the DoD electronically, it

had to request and be assigned a Commercial and Government Entity

(hereinafter referred to as "CAGE") code, which was a five-position unique

identifier for entities doing business with the Federal Government. As part of a

vendor's registration in the SAM database, the vendor could be assigned a

CAGE code.

             s.    To access the SAM database, a vendor or contractor had to

have a user account. To register or update a company's SAM entity account, a

user had to have a "role" in the SAM entity. The SAM user that initially

registered a SAM entity was automatically given a "role" in the entity. The

users with roles in a particular entity's registration could assi,gn other SAM

                                         5
   Case 1:20-cr-00068-JHR Document 23 Filed 01/22/20 Page 6 of 21 PageID: 62



 users roles for that entity.

                 t    To log in to SAM, a user had to enter a password and a

 second "authentication factor." The Personal Key, which was a set of 16

 random characters, could be used as the second authentication factor. The

· other options for the second authentication factor included entering a code that

· was texted or called to the phone number on the SAM user's personal

 registration.

 The DoD Contract

                 u.   Between on or about October 18, 2012 and September 7,

 2018, Corporation 1 received payments from the DoD relating to DoD contracts

 into foreign bank accounts held by Corporation 1.

                 v.   On or about July 27, 2018, DoD awarded Corporation 1 a

 contract, which was valued at approximately $20,594,397 to provide

 approximately 10,080,000 gallons of Aviation JAl Turbine fuel to troops in

 southeast Asia .

             . w.     Pursuant to the contact, Corporation 1 provided the United

 States Military with approximately 10,498,141 gallons of Aviation JAl Turbine

 fuel valued at $23,453,250 in and around southeast Asia.

 The Conspiracy

       2.        From on or about June 15, 2018 through on or about October 11,

 2018, in the District of New Jersey, and elsewhere, defendant

                                    SERCAN OYUNTUR

 did kriowingly and intentionally conspire and agree with Hurriyet Arslan, Co-

                                          6
  Case 1:20-cr-00068-JHR Document 23 Filed 01/22/20 Page 7 of 21 PageID: 63




 Conspirators 1 through 3, and with others, known and unknown, to devise a

 scheme and artifice to (1) defraud the Department of Defense and to obtain

 money and property from the Department of Defense by means of materially

 false and fraudulent pretenses, representations, and promises, and, for the

 purpose of executing such scheme and artifice: (a) to cause to be transmitted

 by means of wire communications in interstate and foreign commerce, certain

 signs, signals, pictures and sounds, contrary to Title 18, United States Code,

 Section 1343 and (b) to cause to be placed or cause to be deposited in a post

- office and authorized depository for mail to be delivered by the United States

 Postal Service and any private or commercial carrier certain mail matters,

 contrary to Title 18, United States Code, Section·1341; and (2) to defraud a

 financial institution, namely TD Bank, and to attempt to defraud Bank of

America, and to obtain moneys, funds, credits, assets, securities, and other

 property owned by, and under the custody and control of TD Bank and Bank of

America, by means of materially false and fraudulent pretenses,

 representations, and promises, contrary to Title 18, United States Code,

 Section 1344.

The Object of the Conspiracy

       3. _   It was the object of the conspiracy to steal money from the DoD by

 using phishing attacks to obtain Log-in Credentials and Personal Key

 identifiers, and then to use those credentials and identifiers to make_

unauthorized changes to the victim's SAM account- thereby diverting DoD's

payments to bank accounts controlled by members of the conspiracy, depriving


                                         7
  Case 1:20-cr-00068-JHR Document 23 Filed 01/22/20 Page 8 of 21 PageID: 64




the victim of payment, and defrauding the financial institutions receiving the

funds.

Manner and Means of the Conspiracy

         4.   It was part of the conspiracy that various conspirators designed

and deployed on the Internet fraudulent web pages ("Phishing Pages") that

resembled the public-facing GSA's SAM website.

         5.   It was further part of the conspiracy that the conspirators caused

phishing e-mails to be sent to various DoD venders, including Victim 1, in an

attempt to trick the vendors into visiting the Phishing Pages. These phishing e-

mails appeared to be legitimate but were actually fraudulent e-mails that

contained electronic links to the Phishing Pages. The customers who clicked

on the electronic links were directed automatically to the Phishing Pages,

where they saw what appeared to be the GSA's SAM website and were

prompted for and entered their Log-In Credentials and Personal Key.

         6.   It was further part of the conspiracy that the conspirators caused

Victim 1 's Log-In Credentials and Personal Key, which Victim 1 had typed into

Phishing Pages, to be intercepted and transmitted - not to the GSA, as Victim 1

intended - but to computers and e-mail accounts that the conspirators

controlled.

         7.   It was further part of the conspiracy that the conspirators used

Victim 1 's Log-in Credentials and Personal Key to access Corporation l's SAM

entity account and then changed the bank account information to reflect bank

accounts controlled by defendant SERCAN OYUNTUR and-Hurriyet Arslan.


                                         8
  Case 1:20-cr-00068-JHR Document 23 Filed 01/22/20 Page 9 of 21 PageID: 65




       8.    It was further part of the conspiracy that defendant SERCAN

OYUNTUR contacted the DoD, identifying himself as Victim 1 and providing

Corporation l's CAGE Code, to confirm that Corporation l's payment method

had been changed in the SAM database and cause the change to be made in

EBS to reflect the Deal Automotive Sales TD Bank account.

Furthering the Conspiracy

       In furtherance of the conspiracy and to effect its objects, defendant

SERCAN OYUNTUR and his co-conspirators, both known and unknown,

committed the following acts, among others, in the District of New Jersey and

elsewhere:

       9.    Between on or about August 6 and 13, 2018, the conspirators

caused Victim 1 to receive phishing emails seeking Victim l's Log-In

Credentials and Personal Key, as related to the SAM database.

       10.   On or about August 17, 2018, CC3 sent Hurriyet Arslan several

texts. CC3 instructed Arslan to form a yompany, open two bank accounts for

the company, and obtain a phone number for the company. CC3 also

. instructed Arslan to ensure that one of the bank accounts was opened at Bank

of America. For this service, CC3 was to pay Arslan $20,000, of which a couple

thousand dollars would be paid in advance and the rest would be paid at the

end.

       11.   On or about August 18, 2018, Hurriyet Arslan sent CC3 pictures

which contained Deal Automotive Sales' TD Bank account and routing

numbers.

                                         9
 Case 1:20-cr-00068-JHR Document 23 Filed 01/22/20 Page 10 of 21 PageID: 66




      12.     In or about August 2018, Hurriyet Arslan recruited Witness 1 to

create a business named Global Trac World LLC. ("Global Trac"), whic;h was

incorporated in New Jersey on August 29, 2018. The listed purpose of Global

Trac was to import/ export industrial parts.

      13.     On or about August 21 and 28, 2018, CC3, while located outside of

the United States, sent text messages to Hurriyet Arslan, in New Jersey,

providing him with ari. address in North Hollywood,.California associated with

defendant SERCAN OYUNTUR.

      14.     On or about August 27, 2018, CC3 sent Hurriyet Arslan a text

message that contained a copy of a wire transfer receipt showing a transfer of

$3,000 from CCl's Turkish bank account.

      15.     On or about August 28, 2018, Hurriyet Arslan's Deal Automotive.

Sales account at TD Bank (hereinafter "Deal Account 1") received a $2,972

deposit originating from a bank account in Turkey.

      16.     On or about August 28, 2018, Hurriyet Arslan. sent a text message

to CC3 of a T-Mobile receipt for cellular telephone number (609) 227-:XXXX.

      17.     On or about August 29, 2018, at CC3's direction, Hurriyet Arslan

sent a SIM card for (609) 227-:XXXX to defendant SERCAN OYUNTUR at the

North Hollywood, California address.

      18.     On or about August 30, 2018, Hurriyet Arslan sent a text message

to CC3 of a FedEx label addressed to an address in North Hollywood,

California.

      19.     On or about August 30, 2018, CC2 contacted defendant SERCAN

                                        10
  Case 1:20-cr-00068-JHR Document 23 Filed 01/22/20 Page 11 of 21 PageID: 67



                                                     '
OYUNTUR and told defendant OYUNTUR that the SIM card would be sent to

. defendant OYUNTUR from Hurriyet Arslan.

      20.   On or about September 4, 2018, CC3 sent Hurriyet Arslan a text

message that contained a copy of a wire transfer receipt showing a transfer of

$1,000 from CCl's Turkish bank account.

      21.   On or about September 5, 2018, Hurriyet Arslan's Deal Account 1

account received a $955 deposit originating from a bank account in Turkey.

      22.   On or about September 7, 2018, Hurriyet Arslan caused Witness 1

to open a nominee bank account in the name of Global Trac at Bank of

America in New Jersey. Witness 1 falsely signed the Bank of America account

opening documents as managing member.

      23.   On or about September 7, 2018, Hurriyet Arslan sent by text

message to CC3 images of the Global Trac bank account information, Global

Trac formation documents and Witness l's driver's license.

      24.   On or about September 7, 2018, Corporation l's SAM account was

changed from Corporation l's foreign bank account in South Korea to Global

Trac's account at Bank of America.

      25.   On or about September 12, 2018, defendant SERCAN OYUNTUR

received, by text message, from Hurriyet Arslan, screen shots of the Global

Trac's Bank of America online page, account login information, and the

identification of the individual who opened the account for Arslan.

      26.   On or about September 12, 2018, defendant SERCAN OYUNTUR

logged into the Global Trac bank account at Bank of America.

                                       11
 Case 1:20-cr-00068-JHR Document 23 Filed 01/22/20 Page 12 of 21 PageID: 68




      27.   On or about September 12, 2018, defendant SERCAN OYUNTUR

directed an individual to contact Bank of America using the 609-227-:XXXX

SIM card provided to him by Hurriyet Arslan and pretend to be Witness 1.
                  '                '


      28.   On or about September 17, 2018, Bank of America closed the

Global Trac account.

      29.   On or about September 18, 2018, Corporation l's SAM account

was accessed by the co-conspirators using Victim l's Log-In Credentials and

Personal Key. During that session, Corporation l's bank information was

changed to the Deal Account 1.

      30 .. On or about September 19, 2018, defendant SERCAN OYUNTUR

called DFAS, using cellular telephone number (609) 227-:XXXX and identifying

himself as Victim 1 from Corporation 1. Defendant OYUNTUR provided

Corporation l's unique CAGE code to DFAS. During the call, defendant

OYUNTUR advised DFAS that he had updated the bank information in the SAM

account and wanted to make sure that the new information for TD Bank and

not the Bank of America account was reflected within the DFAS database ..

      31.   Based on defendant SERCAN OYUNTUR's information, on or about

, September 19 and 21, 2018, DoD employees accessed the EBS computer

system, a non-public government computer used by DFASto pay vendors, and

changed the payment method from foreign bank account to a domestic bank

account as reflected in the SAM database for Corporation 1.

      32.   On or about September 20, '.2018, defendant SERCAN OYUNTUR

asked Hurriyet Arslan to provide Arslan's company's email, telephone number

                                       12
 Case 1:20-cr-00068-JHR Document 23 Filed 01/22/20 Page 13 of 21 PageID: 69




and address.

      33.    On or about September 22, 2018, a co-conspirator sent Hurriyet

Arslan an email attaching three altered Government contracts, which indicated

that Deal Automotive Sales had been awarded DoD contracts valued at

between $1 7 and $22 million dollars each.

      34.    On or about October 9, 2018, defendant SERCAN OYUNTUR sent a

text message to Hurriyet Arslan advising that the payment would occur

sometime between the "9th and the 13th." Defendant OYUNTUR told Arslan

that documents would be sent to Arslan and asked Arslan to provide the

documents with the exact amount deposited into the account so defendant
                             '

OYUNTUR could prepare the documents according to the incoming figures.

      35.    On or about October 10, 2018, DoD transferred $23,453,350.90

into Hurriyet Arslan's Deal Account 1.

      36.    On or about October 10, 2018, a coconspirator sent Hurriyet

Arslan an eniail with an altered government contract indicating that Deal

Automotive Sales was awarded a DoD contract valued at approximately $23

million dollars.

      37.    On or about October 10, 2018, Hurriyet Arslan accessed the Deal

Account 1 at a TD Bank branch in Burlington County, New Jersey and

transferred $459,350 to another bank account Arslan controlled (hereinafter

"Deal Account.2").

      38.    On or about October 10, 2018, in an attempt to have TD Bank

release the remainder of the DoD funds, Hurriyet Arslan told a TD bank.

                                         13
  Case 1:20-cr-00068-JHR Document 23 Filed 01/22/20 Page 14 of 21 PageID: 70




representative that people in Turkey had chosen him to purchase vehicles at

an auction in Turkey. Arslan also provided the bank representative with a

document entitled "Proforma lnvoice from Aydos Boats," which purportedly had

been issued to Deal Automotive Sales, LLC in the amount of $21,411,079 for

the supply of "Fast Patrol Attack Crafts" to "U.S. Customs and Border

Protection - New York/Newark Service Port."

      39. · On or about October 11, 2018, based on a telephone call that

Hurriyet Arslan placed to defendant SERCAN OYUNTUR the day before, the TD

Bank representative received an email from a co-conspirator, believed to be

located outside of the United States, with a fraudulent DoD purchase order

dated "August 17, 2018," indicating that DLA Energy/Bulk Petroleum Products

had issued an award to "Deal Automotive Sales, LLC in the amount of

$23,000,036.61." The delivery date was November 23, 2018. The contracting

officer's name was printed on the form and dated August 17, 2018. The

signature of the contracting officer was not provided on the form.

            In violation of Title 18, United States Code, Section 1349.




                                       14
  Case 1:20-cr-00068-JHR Document 23 Filed 01/22/20 Page 15 of 21 PageID: 71




                                           COUNT 2
                            [18   u~s.c.   § 1344 - Bank Fraud]

      1.     Paragraphs 1 and 3 through 39 of Count 1 of the Indictment are

incorporated as if set forth in full herein.

      2.     On or about October 10 and 11, 2018, in the District of New

Jersey, and elsewhere, defendant

                                  SERCAN OYUNTUR

did knowingly and intentionally execute and attempt to execute a scheme and

artifice to defraud a financial institution, and aid and abet the scheme and
                             I


artifice to defraud a financial institution, that was TD Bank, and to obtain

money, funds, credits, assets, securities, and other property ownec:l by and
                                                          '
under the custody and control thereof, by means of false and fraudulent

pretenses, representations and promises, by submitting and causing to be

submitted a false invoice from Aydos Boat dated August 10, 2018 indicating

that Deal Automotive Sales LLC had purchased fast intervention craft and fast

patrol craft on behalf of U.S. Customs and Border Protection, as well as a

Department of Defense purchase order dated August 17, 2018 indicating that

DLA Engery/Bulk Petroleum Products had issued an award to Deal Automotive

Sales, LLC in the amount of $23,000,036.61.

             In violation of Title 18, United States Code, Section 1344 and Title

18, United States Code, Section 2.




                                            15
 Case 1:20-cr-00068-JHR Document 23 Filed 01/22/20 Page 16 of 21 PageID: 72




                                        COUNT3
                            [18 U.S.C. § 1344 - Bank Fraud]

       1.    Paragraphs 1 and 3 through 39 of Count 1 of the Indictment are

incorporated as if set forth in full herein.

      2.     Between on or about September 7 and September.17, 2018, in the

District of New Jersey, and elsewhere, defendant

                                SERCAN OYUNTUR

did knowingly and intentionally execute and attempt to execute a scheme and

artifice to defraud a financial institution, and aid and abet the scheme and

artifice to defraud a financial institution, that was Bank of America, and to

obtain money, funds, credits, assets, securities, and other property owned by

and under the custody and control thereof, by means of false and fraudulent

pretenses, representations and promises, by submitting and causing to be

submitted a Business Signature Card that falsely listed Witness 1 as the

member of Global Trac and directing someone to call Bank of America

pretending to be Witness 1 to activate mobile devices.

             In violation of Title 18, United States Code, Section 1344 and Title

18, United States Code, Section 2.




                                          16
 Case 1:20-cr-00068-JHR Document 23 Filed 01/22/20 Page 17 of 21 PageID: 73



                                         COUNT4
       [18   u.s~c.   § 1029 - Used One Or More Unauthorized Access Devices
                                To Commit Fraud]

      1.      Paragraphs 1 and 3 through 39 of Count 1 of this Indictment are

incorporated as if set forth in full herein.

      2.      On or about September 19, 2018, in the District of New Jersey, the

Southern District of Ohio, the Eastern District of Virginia and elsewhere,

defendant

                                SERCAN OYUNTUR

did knowingly and with the intent to defraud, trafficked in and used one or

more unauthorized access devices, that was Corporation l's CAGE code,

during any one-year period, and aided and abetted the same, and by such

conduct obtained anything of value aggregating $1,000 or more, that was

approximately $23,000,000 from the DoD into a bank account in New Jersey,

during that period.

             ·1n violation of Title 18, United States Code, Sections 1029(a)(2) and

(c)(l)(A)(i) and Title 18, United States Code, Section 2.




                                          17
 Case 1:20-cr-00068-JHR Document 23 Filed 01/22/20 Page 18 of 21 PageID: 74



                                      COUNTS
                   [18 U.S.C. § 1028A - Aggravated Identity Theft]

       1.     Paragraphs 1 and 3 through 39 of Count 1 of this Indictment are

incorporated as if set forth in full herein.

       2.     On or about September 19, 2018, in the District of New Jersey, the

Southern District of Ohio and elsewhere, defendant

                                SERCAN OYUNTUR

did knowingly possess and use, and aid and abet the use, without lawful

authority, a means of identification of another person, that is, the name of an

individual in New Jersey, specifically Victim 1 from Corporation 1, during and

in relation to a felony violation contained in Chapter 63, United States Code,

namely, wire fraud, in violation of Title 18, United States Code, Section 1343

and Title 18, United States Code, Section 2.

              In violation of Title 18, United States Code, Sections 1028A(a)(l)

and (c)(5).




                                          18
 Case 1:20-cr-00068-JHR Document 23 Filed 01/22/20 Page 19 of 21 PageID: 75




                                         COUNT6
                           [18 U.S.C. § 1001 - False Statements]

       1.    Paragraphs 1 and 3 through 39 of Count 1 of this Indictment are

incorporated as if set forth in full herein.

      2.     On or about March 21, 2019, defendant SERCAN OYUNTUR was

interviewed by Special Agents of the General Service Administration, Office of

Inspector General ("GSA-OIG") and United States Attorney's Office for the

District of New Jersey ("USAO-DNJ") regarding his involvement in the phishing

scheme that resulted in the theft of DoD's payment of approximately

$23,000,000 to Corporation 1. During that interview, defendant OYUNTUR

falsely stated that:

             a.    He did not know, and had not heard of, of Hurriyet Arslan,
             Deal Automotive or Global Trac.

             b.   He never received a package from Deal Automotive or from
             someone in New Jersey.

      3.     Defendant SERCAN OYUNTUR's statements and representations

set forth in paragraph 2 above were false because, as defendant OYUNTUR

then and there knew, he had communicated with Hurriyet Arslan through his

cellular telephone, he had received a package from Deal Automotive in New

Jersey which contained a SIM card with a Global Trac cellular telephone

number, he had attempted to log into the Global Trac bank account at Bank of

America, directed someone to call Bank of America regarding the O-lobal Trac
                       -                                   .
bank account, texted Hurriyet Arslan and asked for his company's name.

      4.     On or about March 21, 2019, in the District of New Jersey, the

Central District of California, and elsewhere, defendant
                                          19
 Case 1:20-cr-00068-JHR Document 23 Filed 01/22/20 Page 20 of 21 PageID: 76




                               SERCAN OYUNTUR

did knowingly and willfully make materially false, fictitious, and fraudulent

statements and representations, as set above in paragraph 2 of Count 6 of this

Indictment, in a matter within the jurisdiction of the executive branch of the

Government of the United States, namely a criminal investigation ~onducted by

the United States Attorney's Office for the District of New Jersey, and the GSA-

OIG.

             In violation of Title 18, United States Code, Section 1001(a)(2).



                                             A TRUE BI@




                                             'FOREPERSON



Cr~~ G_rpe.--r'~
CRAIG ~PENITO ·            .
United States Attorney




                                        20
Case 1:20-cr-00068-JHR Document 23 Filed 01/22/20 Page 21 of 21 PageID: 77




                               CASE NUMBER: 20-


                          United States District Court·
                            District of New Jersey


                         UNITED STATES OF AMERICA

                                          V.

                                SERCAN OYUNTUR

                                INDICTMENT FOR
                                 18 U.S.C. § 1349
                                 18 U.S.C. §1344
                                 18 U.S.C. § 1029
                                18 U.S.C. § 1028A
                                 18 U.S.C. § 1001
                                   18 U.S.C. § 2




                          ,         .tt·oreperson


                                CRAIG CARPENITO
                      U.S. ATIORNEY, NEWARK, NEW JERSEY


                              JASON M. RICHARDSON
                                SARA A. ALIABADI
                              ASSISTANT U.S. ATIORNEY
                                CAMPEN, NEW JERSEY
                                  (856) 757-5026

                                     USA-48AD8
                                      (Ed. 1/97)




                                     21
